845 F.2d 327
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Michael Eugene SAMPLE;  Larry McKay, Plaintiffs-Appellants,v.Lamar ALEXANDER;  Steve Norris;  David H. Russell;  TonyYoung;  Michael Dutton;  James Vandever;  Jack Morgan;George Keeling;  Bill Chambers;  Earnest Tidwell;  Lowe,Captain;  Ken Binkley;  Debra Davidson;  David Hindman;Mary Dietz;  J. Sargent;  Ed Sanders;  Gary Poindexter;Bobby Dotson;  David Bowmer;  James Fitzgerald;  SamKnolton;  Holloway, Lt., Fernando Davila;  George Biddix;B. Miller;  Rudolph, Officer, Defendants- Appellees.
No. 88-5312.
United States Court of Appeals, Sixth Circuit.
April 25, 1988.

Before KEITH and ALAN E. NORRIS, Circuit Judges, and GEORGE CLIFTON EDWARDS, Jr., Senior Circuit Judge.

ORDER

1
This appeal is before the court upon review of the file and for consideration pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the file indicates that the district court entered an order on February 11, 1988 granting summary judgment to twenty-five of the twenty-seven named defendants and dismissing the claims of one of the two plaintiffs.  The claim of plaintiff McKay against defendants Vandever and Chambers is the sole remaining claim.  Appellants have appealed from the February 11, 1988, order.


3
This court lacks jurisdiction in the appeal.  Absent Fed.R.Civ.P. 54(b) certification, an order disposing of fewer than all the claims or parties is not appealable.   Liberty Mutual Ins. Co. v. Aetna Life Ins. Co., 782 F.2d 58, 59 (6th Cir.1986).  No Rule 54(b) certification was made in the instant appeal.  The final decision of the district court has not been entered during the pendency of this appeal;  therefore, this court lacks jurisdiction.   See Gillis v. Department of HHS, 759 F.2d 565 (6th Cir.1985).


4
Accordingly, it is ordered that this appeal be and is hereby dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.